Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   1, 4-5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013, alone, or in view of Allen, U.S. Patent Application Publication No. 2006/0020249.
Xing discloses a fabric structure which comprises a layer having hydrophobic areas formed by coating with a water repellant material and hydrophilic areas which are not coated with the water repellant material.  The hydrophobic areas can be surrounded by the hydrophilic areas or the hydrophilic areas can be surrounded by the hydrophobic areas. See paragraph 0009. The total area of the hydrophobic areas combined can be more or less than that of the total of all the hydrophilic areas combined.  See paragraph 0009; paragraphs 0066-0069.  The structure can comprise one or more additional layers bonded to the first layer.  See paragraphs 0012. The material can be formed into a garment.  See paragraph 0010.  The layers can be joined by stitching, bonding, adhesive, lamination or combinations of these.  See paragraph 0016.  Figure 3D shows a structure with multiple layers of fabric.    See paragraph 0049-0054.  Some embodiments have three fabric layers.  See paragraph 0090.   The hydrophobic coating can be in the form of geometric elements, lattices, circles, or other patterns, which can be uniform or non-uniform.  See paragraphs 0057-0058.  The fabrics can be woven fabrics.  See paragraph 0017.  The structure can comprise a hydrophobic coating on the opposite face.  See paragraphs 0009, 0017,  Suitable water repellant coatings include fluorochemicals, silicones, waxes, or other similar materials.  See paragraph 0086.  Substrates to be treated include woven, knit and nonwoven structures.  See paragraph 0086. 
As to the claims as amended 4/21/21, Xing discloses that the hydrophobic layers can comprise mesh layer, fabric layers, and foam layers.  See paragraph 0019.  Xing also discloses a three layer structure wherein a central layer which can comprise one of the hydrophobic layers can be present between a fabric comprising the coating and another fabric layer.  See paragraph 0054.    Since Xing teaches that the fabric layers can include woven or knit materials, it would have been obvious to have employed a tricot knit and or a mesh, (open weave fabric), since these are both well-known and conventional types of knit and/or woven fabrics. 
Xing does not clearly teach an embodiment as set forth in claim 1, having a first woven layer, a second nonwoven layer, and a third knit layer.
However, since Xing clearly teaches three layered fabrics, and teaches suitable fabrics include woven, knit and nonwoven structures, see paragraph 0086, it would have been obvious to one of ordinary skill in the art to have selected the different layers depending on what was desired in the final product and how it would be used.  For example, knit layers have inherent stretch and recover properties, nonwovens can provide loft and insulation, and woven fabrics have strength and a conventional fabric appearance.  Therefore, the person of ordinary skill in the art would have been able to select appropriate fabrics for the three layered fabrics in Xing depending on the properties and appearances desired in the final product.
As to the claims as amended 4/14/22 the instant claims are drawn to a panel, not to a garment.  The original claims were drawn to a panel not a garment.  The structure of Xing includes each of the claimed three layers.  How the panel is disposed in a garment is a statement of intended use, because the claims are not drawn to a garment comprising the panel but rather to the panel “of” a garment.  Therefore, since the structure of Xing is capable of being used in a garment and is capable of being used in the manner recited with particular layers oriented as an outer layer of the garment and others  as an inner layer of the garment, the structure of Xing meets the claims.  Further, even assuming that the limitations of “a panel of a garment” require that the panel be in a garment, which would be switching inventions from a panel to a garment, the panel of Xing is in a garment.  Further, the garment of Xing is capable of meeting the claims in that it is capable of being worn inside out.  The way that the garment is disposed relative to a user, (interior versus exterior surface), is a statement of how the garment is to be used or worn.  The structure of Xing is capable of performing the intended use and thus satisfies these limitations.  Additionally, while Xing is primary concerned with outerwear garments, Xing also teaches that the panel can be part of a diaper, which is also a garment.  See paragraph 0041. With a diaper there would be strong motivation to provide visual evidence that the diaper interior surface was wet,  as taught by the Allen reference.  Thus, in the alternative, it would have been obvious in view of the teaching of Allen that it was known in the art to provide patterns on the exteriors of garments to indicate that the garment was wet and may need to be changed, to have provided a patterned surface while still maintaining a substantially hydrophobic outer surface, if a visible pattern was desired, such as to indicate exposure or saturation with moisture, to indicate that a change of garment was needed.  
Claims 6,  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013 in view of Allen, U.S. Patent Application Publication No. 2006/0020249.  
Xing discloses a structure having hydrophobic and hydrophilic areas as set forth above. 
Xing does not clearly disclose that the pattern of the hydrophobic and hydrophilic areas becomes visible when exposed to moisture.
However, Allen teaches that coatings can be formed on absorbent articles and other garments wherein indicia become visible when exposed to moisture in order to serve as an indicator that the material is wet.  See abstract.
Therefore, it would have been obvious to one of ordinary skill in the art to have included color change materials in the hydrophobic coatings of Xing so that the non-coated areas would become visible in order to provide a visible indication that the material had become wet.
Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, U.S. Patent Application Publication No. 2019/0234013, alone or in view of Allen and  in view of Taylor et al, U.S. Patent Application Publication No. 2004/0117923.
Xing discloses a structure as set forth above. 
Xing differs from the claimed invention because it does not disclose that one layer has a peach finish.
However, Taylor et al teaches that it was known to impart a peach finish to garments in order to make them have a soft hand.  See paragraph 0005.  
Therefore, it would have been obvious to have provided a peach finish on the garments of Xing in order to provide the wearer with a softer and more comfortable garment.
Terminal Disclaimer

The terminal disclaimer filed on 8/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,993,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Applicant’s arguments filed 4/14/22have been fully considered but are not persuasive.  
Applicant argues that Xing’s triple layered embodiment is opposite to the configuration as claimed.  However, as set forth above, the instant claims are drawn to a panel, not to garment, as the limitation a panel “of a garment” is construed as a statement of intended use.  Additionally, even if the claims are construed to have impermissibly switched inventions from a panel to a garment, Xing still meets the claimed structure and would be capable of being used as claimed, since the limitations of how the garment is disposed relative to a wearer are clearly statements of intended use.  A three layered garment can be worn with either outer surface facing the wearer or facing outwards.  Finally, as set forth above, the rationale to maintain a wholly hydrophobic outer surface to hide perspiration stains would not be at all applicable to diapers, which are disclosed as one of the garments which  the panel of Xing can be used in. Allen teaches that a visual wetness indicator on an outer surface of a garment such as a diaper is desirable to provide information that the diaper is wet and needs changed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789